DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 01/28/2021 are acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2021 has been considered.
Claim Status
	The claims filed on 02/12/2021 are improperly labeled and numbered. The claims that are being examined are those of the preliminary amendment filed on 01/28/2021, wherein claims 4-5 are cancelled and claims 1-3 and 6-10 are pending, of which, claims 1, 3, 6, 7 and 9 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ran et al., Iran Polym J (2014) 23:663-669.
Ran et al. discloses the following poly(acrylic acid)-g-poly(ethylene glycol) comb-like copolymer

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein, in one example (see PCE1 in Table 2), x = 67 mol% and y = 33 mol% and the copolymer has Mn of 23,600 and Mw of 33,490. With this molecular weight, the value of y is in the vicinity of 20-25. Note that the copolymer is a branched copolymer derived from acrylic acid salt and another acrylic comonomer. It has 20-25 branches and each branch has a degree of polymerization of 22. Claims 1 and 6 are therefore anticipated. Regarding claim 2, a value of y of 20-25 corresponds to a value of x of about 40-50. Thus, the copolymer has a degree of polymerization of about 60-75. Claim 3 is met by the fact that the PEG is apparently monodisperse. The polymer is used as a dispersant in cement suspensions, which read on claim 9.

Claims 1-3, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,770,646 to Antonelli et al.
Regarding claim 1, Antonelli discloses a branched copolymer and an aqueous coating composition comprising the same, the branched copolymer has a Mw of 5,000-100,000, 20-80 wt% of a hydrophilic main chain and 80-20 wt% of side chains, wherein both main chain and side chains are polymers of ethylenically unsaturated monomers, the main chain comprises 2-30 wt% of acid-functional monomer, such as (meth)acrylic acid, at least 10 % of the acid groups are neutralized, and the macromonomer used to form the side chains has a Mw of 1,000-30,000 (abstract). The main chain and the side n of 5,322 and Mw of 7,627; and the branched polymer is prepared from 305 g of the macromonomer, 122.98 g of MMA, 91.9 g of styrene, 91.9 g of HEA, 118.42 g of BA and 31.88 g of MAA and has Mn of 14,710 and Mw of 37,190. The number of branches is estimated to be about 2. The degree of polymerization in each branch is estimated to be about 43. Claims 1 and 2 are therefore anticipated. The polydispersity of the macromonomer is 7627/5332 = 1.4, which anticipates claim 3. Regarding claim 6, the prior art branched polymer in example 1 is neutralized with ammonia. The features of claims 9 and 10 are taught from line 49 of column 6 to line 44 of column 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., Chemistry Letters, Vol. 35, No. 2, 2006, pages 222-223.
Yang discloses a branched polymer obtained by polymerizing the following macromonomer:

    PNG
    media_image2.png
    198
    378
    media_image2.png
    Greyscale

The tert-butyl groups may be hydrolyzed to obtain a poly(meth)acrylic acid (p. 222, left column, last lines). The macromonomer has a MW of 5.4 x 103 to 1.10 x 104 (Table 1). The value of n is therefore 37-76, which is slightly greater than the claimed range of 2-30. The molecular weight of the branched polymer depends inversely on the molecular weight of the macromonomer (Supporting Information). Yang fails to teach a branched polymer wherein the total number of the repeating units of the macromonomer is in the range of 2-20 wherein the subscript n in the macromonomer is 2-30. Nevertheless, as Yang places no restrictions on the MW of the macromonomer or the branched polymer and since these molecular weights can be controlled (p. 222, right column, last paragraph; p. 223, right column, first paragraph), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the prior art branched polymer by adjusting the MW’s of the macromonomer and the branched polymer in order to produce a branched polymer with a desirable . 

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., Macromolecules 2001, 34, 6883-6888.
	Cheng discloses a number of polymer brushes prepared by ATRP. An example is the following copolymer:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein p is 310 and n is 19 (see the 3rd entry in Table 1). This polymer differs from that of claim 1 only in the number of branches: 310 versus 2-100. However, as Cheng places no particular restrictions on the value of p, and the value of 310 is given simply as an illustration, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified Cheng’s copolymer by varying the value of p, including a lower value such as less than 100, to adjust the properties, such as viscosity, of the final polymer. Such a modification does not require undue experimentation as all the guidance is provided by the Cheng disclosure. 
	The range recited in claim 2 is obvious for the same reason. The features of claim 3 can be seen from Table 1. Regarding claim 6, Cheng teaches an option of neutralizing the acid groups with KOH. The features of claim 7 are obvious from the above-cited structure.  

Examiner’s Other Comments
	The scope of claim 1 is very broad. Graft, comb and branched copolymers comprising (meth)acrylic acid and a comonomer are well known in the art. Some other relevant references are cited in the accompanying PTO-892. For instance, a reference that is particularly relevant to the subject matter of claim 1 is Andreas Muehlebach and Francois Rime, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 41, 3425-3439 (2003), which discloses a comb copolymer prepared by ATRP and derived from acrylic acid and n-butyl acrylate. An example is the copolymer CP15 (see Scheme 6 and Table 6):

    PNG
    media_image4.png
    235
    300
    media_image4.png
    Greyscale

wherein the macromonomer has a Mn of 3,880 and a PDI of 1.10 and the mole fraction of acrylic acid (m2) is 91 mol%. From the MW of the macromonomer, the number of repeating units of n-BA is estimated to be about 30. While the exemplary polymer has a number of branches much greater than 2-100, the reference provides clear guidance on how to control the MW.
	In the ISR dated 11/19/2019, US 6,818,700 B1 is cited as particularly relevant to the claimed invention. The patent is directed to a polymer that is more appropriately viewed as a star polymer which has a biodegradable multi-arm core wherein each arm is connected to a poly(acrylic acid). The core is typically a molecule such as 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/VU A NGUYEN/Primary Examiner, Art Unit 1762